DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6,7, 10, 11, 12, 13, 16, 17, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10, 13, 14, 21, 20, 21, 22, 23, 38, 21, 22, 23 respectively of app 16/909,988 (now is US patent US 11026462 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1 is determined to be obvious in light of claim 1 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.

Instant Application claim 1
US 11026462 B2 claim 1
1. A method comprising: 
providing a garment design tool that allows previewing on a computer screen of a selected garment base customized by a user with a finishing pattern, 
wherein the garment design tool comprises providing an option for the user to select the garment base and upon the user's selection, 
showing a first garment preview image on the computer screen comprising a base image for the selected garment base, 
providing an option for the user to select a surface pattern from a menu of surface patterns, wherein each surface pattern is associated with a laser input file to be used by a laser to produce that surface pattern onto a surface of a garment, 
and for a plurality of garments created using the garment design tool, receiving a first selected garment and a second selected garment from the user; 
receiving from the user a request to populate a virtual store template with the first selected garment, wherein the virtual store comprises a plurality of virtual surfaces; 
populating, based on a first virtual surface type associated with a first virtual surface 
of the plurality of virtual surfaces, the virtual store template to associate the first selected garment with the first virtual surface; 
populating, based on a second virtual surface type associated with a second virtual surface of the plurality of virtual surfaces, the virtual store template to 
associate the second selected garment with the second virtual surface, wherein the second virtual surface is different from the first virtual surface; 
generating a virtual reality simulation of the populated virtual store template with the first and second selected garments, wherein a user can navigate the virtual reality simulation and view previews of the first and second selected garments.
1. A method comprising: 
providing a garment previewing tool that allows previewing on a computer screen of a selected garment base customized by a user with a finishing pattern, wherein the garment previewing tool comprises providing an option for the user to select the garment base and upon the user's selection, 
showing a first garment preview image on the computer screen comprising a base image for the selected garment base, 
providing an option for the user to select a surface pattern from a menu of surface patterns, wherein each surface pattern is associated with a laser input file to be used by a laser to produce that surface pattern onto a surface of a garment, 
and after a surface pattern is selected, allowing the user to modify a sizing or position of the surface pattern relative to the base image; 
for a plurality of garments created using the garment previewing tool, receiving a first selected garment from the user; 
receiving from the user a request to populate a virtual storefront template with the first selected garment, wherein the virtual storefront comprises a first virtual surface; 
for the plurality of garments created using the garment previewing tool, 
receiving a second selected garment from the user, wherein the second selected garment is associated with a second virtual surface, different than the first virtual surface; 
populating, based on a first virtual surface type associated with the first virtual surface,
the virtual storefront template to associate the first selected garment with the first virtual surface, 
wherein the first virtual surface comprises at least one of a tabletop, shelving, or clothing rack, and the first virtual surface type is associated with a first scheme to 
present the first selected garment including whether the first selected garment should be hung, flat, on a mannequin, folded, or stacked; 
presenting the populated virtual storefront template to the user; and allowing the user to navigate the populated virtual storefront, wherein in response to the user's navigation input, updating the populated virtual storefront template.


Claim 2 is determined to be obvious in light of claim 2 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 2
US 11026462 B2 claim 2
2. The method of claim 1 comprising: providing a target garment corresponding to the selected garment base by the user; and based on a laser input file associated with the selected surface pattern, using a laser to create a finishing pattern on an outer surface of the target garment.
2. The method of claim 1 comprising: providing a target garment corresponding to the selected garment base by the user; and based on a laser input file associated with a selected surface pattern with a modified sizing or modified positioning, if any, or a combination, using a laser to create a finishing pattern on an outer surface of the target garment.



Claim 3 is determined to be obvious in light of claim 9 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 3
US 11026462 B2 claim 9
3. The method of claim 1 wherein the virtual store comprises signage.
9. The method of claim 1 wherein the virtual storefront comprises signage.


Claim 4 is determined to be obvious in light of claim 10 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 4
US 11026462 B2 claim 10
4. The method of claim 1 wherein the virtual store comprises a doorway.
10. The method of claim 1 wherein the virtual storefront comprises a doorway.


Claim 5 is determined to be obvious in light of claim 13 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 5
US 11026462 B2 claim 13
5. The method of claim 1 wherein a user's navigation input comprises walking in a first direction.
13. The method of claim 1 wherein the user's navigation input comprises walking in a first direction.


Claim 6 is determined to be obvious in light of claim 14 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 6
US 11026462 B2 claim 14
6. The method of claim 1 wherein a user's navigation input comprises tilting a user's device.
14. The method of claim 1 wherein the user's navigation input comprises tilting the user's screen device.


Claim 7 is determined to be obvious in light of claim 21 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 7
US 11026462 B2 claim 21
7. The method of claim 1 wherein the garment comprises a pair of jeans.
15. The method of claim 1 wherein the garment comprises a pair of jeans.


Claim 10 is determined to be obvious in light of claim 20 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant Application claim 10
US 11026462 B2 claim 20
10. A method comprising: providing a garment design tool that allows previewing on a computer screen of a selected garment base customized by a user with a finishing pattern, wherein the garment design tool comprises showing a preview image of a first selected garment on the computer screen comprising a base image for a first garment base with a first surface pattern, wherein the first surface pattern is associated with a first laser input file to be used by a laser to produce the first surface pattern onto a surface of a garment, 

providing an option for the user to add the first selected garment as part of a collection of garments, showing a preview image of a second selected garment on the computer screen comprising a base image for the first garment base with a second surface pattern, different from the first surface pattern, wherein the second surface pattern is associated with a second laser input file to be used by a laser to produce the second surface pattern onto a surface of a garment, and providing an option for the user to add the second selected garment as part of a collection of garments; receiving from the user a request to populate a virtual store template with the collection of garments comprising the first selected garment and the second selected garment, 
wherein the virtual store comprises a first virtual surface; populating, based on a first virtual surface type associated with the first virtual surface, the virtual store template to include a plurality of garments in the collection of garments on the first virtual surface, 
and the first virtual surface type is associated with a first scheme to present the plurality of garments in the collection of garments on the first virtual surface; 
generating a virtual reality simulation of the populated virtual store template with the first and second selected garments, 
wherein a user can navigate the virtual reality simulation and view previews of the first and second selected garments.
20. A method comprising: providing a garment previewing tool that allows previewing on a computer screen of a selected garment base customized by a user with a finishing pattern, wherein the garment previewing tool comprises showing a preview image of a first selected garment on the computer screen comprising a base image for a first garment base with a first surface pattern, wherein the first surface pattern is associated with a first laser input file to be used by a laser to produce the first surface pattern onto a surface of a garment, 
providing an option for the user to add the first selected garment as part of a collection of garments, showing a preview image of a second selected garment on the computer screen comprising a base image for the first garment base with a second surface pattern, different from the first surface pattern, wherein the second surface pattern is associated with a second laser input file to be used by a laser to produce the second surface pattern onto a surface of a garment, and providing an option for the user to add the second selected garment as part of a collection of garments; receiving from the user a request to populate a virtual storefront template with the collection of garments comprising the first selected garment and the second selected garment, 
wherein the virtual storefront comprises a first virtual surface; populating, based on a first virtual surface type associated with the first virtual surface, the virtual storefront template to include a plurality of garments in the collection of garments on the first virtual surface, 
wherein the first virtual surface comprises at least one of a tabletop, shelving, or clothing rack, 
and the first virtual surface type is associated with a first scheme to present the plurality of garments in the collection of garments on the first virtual surface 
including whether a garment of the collection of garments should be hung, flat, on a mannequin, folded, or stacked; presenting the populated virtual storefront template to the user; and 
allowing the user to navigate the populated virtual storefront, 
wherein in response to the user's navigation input, updating the populated virtual storefront template.


Claim 11 is determined to be obvious in light of claim 21 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 11
US 11026462 B2 claim 21
11. The method of claim 10 wherein the first selected garment is associated with the first virtual surface, and the second selected garment is associated a second virtual surface, different than the first virtual surface.
21. The method of claim 20 wherein the first selected garment is associated with the first virtual surface, and the second selected garment is associated a second virtual surface, different than the first virtual surface.


Claim 12 is determined to be obvious in light of claim 22 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 12
US 11026462 B2 claim 22
12. The method of claim 10 wherein the first selected garment is associated with the first virtual surface, and the second selected garment is associated the first virtual surface.
22. The method of claim 20 wherein the first selected garment is associated with the first virtual surface, and the second selected garment is associated with the first virtual surface.


Claim 13 is determined to be obvious in light of claim 23 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 13
US 11026462 B2 claim 23
13. The method of claim 10 comprising: providing a first target garment and a second target garment, both corresponding to the first garment base selected by the user; using the first laser input file, using a laser to create a finishing pattern on an outer surface of the first target garment to create a first garment corresponding to the first selected garment; and using the second laser input file, using a laser to create a finishing pattern on an outer surface of the second target garment to create a second garment corresponding to the second selected garment.
23. The method of claim 20 comprising: providing a first target garment and a second target garment, both corresponding to the first garment base selected by the user; using the first laser input file, using a laser to create a finishing pattern on an outer surface of the first target garment to create a first garment corresponding to the first selected garment; and using the second laser input file, using a laser to create a finishing pattern on an outer surface of the second target garment to create a second garment corresponding to the second selected garment.


Claim 16 is determined to be obvious in light of claim 38 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 16
US 11026462 B2 claim 38
16. A method comprising: providing a garment design tool that allows previewing on a computer screen of a selected garment base customized by a user with a finishing pattern, wherein the garment design tool comprises showing a preview image of a first selected garment on the computer screen comprising a base image for a first garment base with a first surface pattern, wherein the first surface pattern is associated with a first laser input file to be used by a laser to produce the first surface pattern onto a surface of a garment, 

providing an option for the user to add the first selected garment as part of a collection of garments, 

showing a preview image of a second selected garment on the computer screen comprising a base image for the first garment base with a second surface pattern, different from the first surface pattern, 

wherein the second surface pattern is associated with a second laser input file to be used by a laser to produce the second surface pattern onto a surface of a garment, and providing an option for the user to add the second selected garment as part of a collection of garments; 


receiving from the user a request to populate a virtual store template with the collection of garments comprising the first selected garment and the second selected garment, 

wherein the virtual store comprises a first virtual surface; populating, based on a first virtual surface type associated with the first virtual surface, the virtual store template to include a plurality of garments in the collection of garments on the first virtual surface, and the first virtual surface type is associated with a first scheme to present the plurality of garments in the collection of garments on the first virtual surface; 
generating an augmented reality simulation of the populated virtual store template with the first and second selected garments, 
wherein a user can navigate the augmented reality simulation and view previews of the first and second selected garments.
38. A method comprising: providing a garment previewing tool that allows previewing on a computer screen of a selected garment base customized by a user with a finishing pattern, wherein the garment previewing tool comprises providing an option for the user to select the garment base and upon the user's selection, showing a first garment preview image on the computer screen comprising a base image for the selected garment base, 
providing an option for the user to select a surface pattern from a menu of surface patterns, wherein each surface pattern is associated with a laser input file to be used by a laser to produce that surface pattern onto a surface of a garment, and 
after a surface pattern is selected, allowing the user to modify a sizing or position of the surface pattern relative to the base image; 
for a plurality of garments created using the garment previewing tool, 
receiving a first selected garment from the user; 
receiving from the user a request to populate a virtual storefront template with the first selected garment, wherein the virtual storefront comprises a first virtual surface; 
for the plurality of garments created using the garment previewing tool, 
receiving a second selected garment from the user, 

wherein the second selected garment is associated with the first virtual surface; 
populating, based on a first virtual surface type associated with the first virtual surface, the virtual storefront template to associate the first selected garment with the first virtual surface, 
wherein the first virtual surface comprises at least one of a tabletop, shelving, or clothing rack, 
and the first virtual surface type is associated with a first scheme to present the first selected garment including 
whether the first selected garment should be hung, flat, on a mannequin, folded, or stacked; 
presenting the populated virtual storefront template to the user; and allowing the user to navigate the populated virtual storefront, 
wherein in response to the user's navigation input, updating the populated virtual storefront template.


Claim 17 is determined to be obvious in light of claim 21 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 17
US 11026462 B2 claim 21
17. The method of claim 16 wherein the first selected garment is associated with the first virtual surface, and the second selected garment is associated a second virtual surface, different than the first virtual surface.
21. The method of claim 20 wherein the first selected garment is associated with the first virtual surface, and the second selected garment is associated a second virtual surface, different than the first virtual surface.


Claim 18 is determined to be obvious in light of claim 22 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 18
US 11026462 B2 claim 22
18. The method of claim 16 wherein the first selected garment is associated with the first virtual surface, and the second selected garment is associated the first virtual surface.
22. The method of claim 20 wherein the first selected garment is associated with the first virtual surface, and the second selected garment is associated with the first virtual surface.


Claim 19 is determined to be obvious in light of claim 23 of 16/909,988 (now is US patent US 11026462 B2) based on reasons below for having similar limitations.
Instant application claims 19
US 11026462 B2 claim 23
19. The method of claim 16 comprising: providing a first target garment and a second target garment, both corresponding to the first garment base selected by the user; using the first laser input file, using a laser to create a finishing pattern on an outer surface of the first target garment to create a first garment corresponding to the first selected garment; and using the second laser input file, using a laser to create a finishing pattern on an outer surface of the second target garment to create a second garment corresponding to the second selected garment.
23. The method of claim 20 comprising: providing a first target garment and a second target garment, both corresponding to the first garment base selected by the user; using the first laser input file, using a laser to create a finishing pattern on an outer surface of the first target garment to create a first garment corresponding to the first selected garment; and using the second laser input file, using a laser to create a finishing pattern on an outer surface of the second target garment to create a second garment corresponding to the second selected garment.



	


	Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter :
Claims 1-20 are subject matter of allowance over the prior art rejection.
Regarding independent Claims 1, with the similar scope as parent application US 20200315276 A1 (now US patent : US 11026462 B2), the prior art of record, specifically the Adeyoola (US_20160275599_A1) teaches virtual garment modeling using garment preview tool to allow user to pick and choose the garment to try on using the augmented reality environment. Prior arts Borhan (US20130218721A1) teaches using augmented reality to present a virtual store for user to choose particular garment to try on when dealing with virtual garment modeling. Additional prior art Goldenlaser (3 Jeans Laser Engraving Machine _ Golden Laser - 20161222 ) teaches manufacturing the garment based on the user selection of design pattern. However, none of the prior art cited alone or in combination provides motivation to teach the limitations “populating, based on a second virtual surface type associated with a second virtual surface of the plurality of virtual surfaces, the virtual store template to associate the second selected garment with the second virtual surface, wherein the second virtual surface is different from the first virtual surface; generating a virtual reality simulation of the populated virtual store template with the first and second selected garments”. It can be allowed by filing Terminal Disclaimer to overcome the Double Patenting Rejection specified above.
Regarding independent Claims 10, with the similar scope as parent application US 20200315276 A1 (now US patent : US 11026462 B2), the prior art of record, specifically the Adeyoola (US_20160275599_A1) teaches virtual garment modeling using garment preview tool to allow user to pick and choose the garment to try on using the augmented reality environment. Prior arts Borhan (US20130218721A1) teaches using augmented reality to present a virtual store for user to choose particular garment to try on when dealing with virtual garment modeling. Additional prior art Goldenlaser (3 Jeans Laser Engraving Machine _ Golden Laser - 20161222 ) teaches manufacturing the garment based on the user selection of design pattern. However, none of the prior art cited alone or in combination provides motivation to teach the limitations “laser input file to be used by a laser to produce the surface pattern onto a surface of a garment “the first virtual surface type is associated with a first scheme to present the plurality of garments in the collection of garments on the first virtual surface”. It can be allowed by filing Terminal Disclaimer to overcome the Double Patenting Rejection specified above.
Regarding independent Claims 16, with the similar scope as parent application US 20200315276 A1 (now US patent : US 11026462 B2), the prior art of record, specifically the Adeyoola (US_20160275599_A1) teaches virtual garment modeling using garment preview tool to allow user to pick and choose the garment to try on using the augmented reality environment. Prior arts Borhan (US20130218721A1) teaches using augmented reality to present a virtual store for user to choose particular garment to try on when dealing with virtual garment modeling. Additional prior art Goldenlaser (3 Jeans Laser Engraving Machine _ Golden Laser - 20161222 ) teaches manufacturing the garment based on the user selection of design pattern. However, none of the prior art cited alone or in combination provides motivation to teach the limitations “the second surface pattern is associated with a second laser input file to be used by a laser to produce the second surface pattern onto a surface of a garment, and providing an option for the user to add the second selected garment as part of a collection of garments”. It can be allowed by filing Terminal Disclaimer to overcome the Double Patenting Rejection specified above.
Regarding dependent Claims 2-9, 11-15, 17-20, they are subject matter of allowance due to their dependency to the independent Claims 1, 10, 16 respectively. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619